Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 1 of 16




                                           2:19-mj-00466-NJK
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 2 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 3 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 4 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 5 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 6 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 7 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 8 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 9 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 10 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 11 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 12 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 13 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 14 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 15 of 16
Case 2:19-mj-00466-NJK Document 1 Filed 06/18/19 Page 16 of 16




                                              2:19-mj-00466-NJK
